 1   Christopher D. Moon (State Bar No. 246622)
     chris@moonlawapc.com
 2
     Kevin O. Moon (State Bar No. 246792)
 3   kevin@moonlawapc.com
     MOON LAW APC
 4
     600 West Broadway, Suite 700
 5   San Diego, California 92101
 6
     Telephone: (619) 915-9432
     Facsimile: (650) 542-8432
 7
     Attorneys for Plaintiff
 8

 9                        UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11

12 TODD CARPENTER,                         ) Case No.: 19-cv-01731-CAB-LL
   Individually, on behalf  of
13 others similarly situated,  himself and
                                           )
                                             PLAINTIFF’S RESPONSE TO
14
                                           ) ORDER TO SHOW CAUSE
                Plaintiff,                 ) REGARDING SUBJECT MATTER
15                                         ) JURISDICTION
         v.
16                                         )
   PETSMART, INC.,                         )
17                                         )
                Defendant.                 )
18
                                           )
19                                         )
20                                         )

21

22         On February 11, 2020, the Court issued an Order to Show Cause (“Order”)
23   directing the parties to address why this action should not be dismissed for lack of
24   subject matter jurisdiction. [Dkt. 23]. Plaintiff hereby responds as follows.
25

26   I.    Legal Standard
27         Pursuant to CAFA, federal district courts have original subject matter
28   jurisdiction over class actions in which a member of the plaintiff class is a citizen

                     PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE
 1   of a state different from any defendant and the aggregate matter in controversy
 2   exceeds $5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2). “The
 3   only question . . . is whether the amount in controversy exceeded $5,000,000 when
 4   the lawsuit was filed.” Petkevicius v. NBTY, Inc., No. 314CV02616CABRBB,
 5   2017 WL 1113295, at *3 (S.D. Cal. Mar. 24, 2017). As is relevant here, “the
 6   proper measure of this harm for calculation of the amount in controversy is the
 7   dollar amount of Defendants’ retail sales of the products.” Id. at 5. As the Court
 8   noted in its Order, “the evidence relevant to the aggregate amount in controversy is
 9   likely in the control of Defendant.” Order at 2.
10

11   II.    Discussion
12          During a telephone call on February 18, 2020, Defendant’s counsel informed
13   Plaintiff’s counsel that Defendant would disclose the relevant retail sales data in
14   response to the Court’s Order, and that Defendant’s counsel would share that data
15   with Plaintiff’s counsel. However, as of the filing of this Response, Defendant has
16   not done so. Therefore, Plaintiff is currently unable to provide the Court with the
17   exact “dollar amount of Defendant[’s] retail sales of the products” in order to show
18   that the amount of “Defendant’s sales of the products [], when combined with
19   other measures of damages or other relevant amounts, supports a finding that more
20   than $5,000,000 is in controversy.” Petkevicius, 2017 WL 1113295 at *5; Order at
21   3. With the Court’s permission, Plaintiff will supplement his response if and when
22   the relevant sales information is made available.
23

24   III.   Conclusion
25          If the Court determines that it lacks subject matter jurisdiction over this case
26   because the aggregate amount in controversy does not exceed $5,000,000,
27   exclusive of interest and costs, Plaintiff respectfully requests that the Court dismiss
28   the case without prejudice so that Plaintiff may refile in state court.            See
                                           -2-
                     PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE
 1   Petkevicius, 2017 WL 1113295, at *12; Lejbman v. Transnational Foods, Inc., No.
 2   17-CV-1317-CAB-MDD, 2018 WL 2215420, at *3 (S.D. Cal. May 15, 2018).
 3

 4   Dated: February 21, 2020            Respectfully submitted,
 5
                                         MOON LAW APC
 6
                                         By: /s/ Christopher D. Moon .
 7                                           CHRISTOPHER D. MOON
 8
                                             KEVIN O. MOON
                                             Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         -3-
                   PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE
